While I concur with the majority in its treatment of the first assignment of error, I would embellish its analysis with the observation that, based on the state of the record before us, there was no valid probable cause existing at the specific time in question to justify a search of the vehicle which led to the discovery of the firearm in question. As the Ohio Supreme Court suggested in State v. Chatton (1984), 11 Ohio St.3d 59, 11 OBR 250, 463 N.E.2d 1237, there are some discernible limitations to search exercises in lawful detention situations whether measured against the "specific and articulable facts" standard ofTerry v. Ohio (1968), 392 U.S. 1, 21-22, 88 S.Ct. 1868, 1880,20 L.Ed.2d 889, 906, 44 O.O.2d 383, 393; the thrust of Brown v.Texas (1979), 443 U.S. 47, 51, 99 S.Ct. 2637, 2640,61 L.Ed.2d 357, 362; the Fourth Amendment; or Section 14, Article I of the Ohio Constitution.